Citation Nr: 0031918	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-12 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for bilateral 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to September 
1988.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the reopening of 
previously denied claims for service connection for residuals 
of a left knee injury and bilateral fibrocystic breast 
disease.  The Board reopened both claims in March 1998, and 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal of the claim of entitlement to service 
connection for residuals of a left knee injury has been 
obtained and developed by the agency of original 
jurisdiction.

2.  The veteran injured her left knee during service, there 
is objective evidence of a currently manifested left knee 
disability, and there is a medical opinion in the file 
linking her current left knee condition to her inservice 
injury.


CONCLUSION OF LAW

The current left knee disability was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for residuals of a left 
knee injury:

Initially, the Board notes that recently-enacted legislation 
imposes on VA a duty to assist claimants in the development 
of their claims for VA benefits.  This duty to assist 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  This includes assistance in obtaining 
the claimant's service and VA medical records, records held 
by any Federal department or agency, if adequately identified 
by the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
that disability, and that there is a relationship between the 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 413, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In the present case, the veteran contends that she injured 
her left knee during service, and that she is therefore 
entitled to be service-connected because she currently 
suffers from the chronic residuals of that inservice injury, 
essentially in the form of functional impairment due to pain.

A review of the file reveals that the veteran complained of 
pain in the inner aspect of her left knee in January 1986, 
after being hit on the back of her knee with another person's 
knee.  The veteran reported that she felt like her femur had 
moved medial to the tibia (presumably at the time of the 
injury).  A strain to the medial retinacular region of the 
left knee, mild, was the assessment, and X-Rays of the left 
knee obtained at that time were interpreted as revealing 
objective evidence of benign periosteal thickening involving 
the posterior/medial aspect at the distal one third of the 
left tibia.  Several days later, in February 1986, it was 
noted that the condition was still "unresolved," as the 
veteran still suffered from mild tenderness on palpation of a 
mass that had been found in the left distal tibia/fibula 
area.  The assessment was listed as slight decrease in the 
size of the mass to the left lower leg, with possible rupture 
of muscle lining.

The service medical records also reveal an April 1986 
assessment of mild chondromalacia of the left patella.  (The 
veteran's separation reports of medical examination and 
medical history are not of record because they could not be 
located.)

As noted earlier, the veteran's claim for service connection 
for residuals of a left knee injury was reopened by the Board 
in March 1998, and the case was remanded for additional 
development.  In particular, the RO was asked to re-examine 
the veteran in order to secure medical data that would be 
sufficient to ascertain whether or not a left knee 
disability, if found upon examination, was reasonably shown 
to be the result of an injury incurred in service, or to 
otherwise have inservice origins.  The report of that VA 
medical examination, dated in October 1998, reveals an 
essentially negative medical examination, and a diagnosis of 
arthralgia of the left knee with shin splints, based on 
evidence of "X-rays of 10-28-98 [which] were normal."  VA 
X-Rays that were obtained in July 1990 and February 1995 were 
likewise interpreted as negative.

Notwithstanding the above, the record also reveals an August 
1994 diagnostic impression of left knee pain; private 
diagnoses rendered in February 1995 of an old medial 
collateral ligament tear/strain; a September 1996 private 
diagnosis of left knee tenderness; and the following May 1998 
private orthopedist's statement:

[The veteran] has been evaluated by me on 
four occasions.  Her major complaint is 
her left knee.  She noted that she first 
started having problems with this when 
she was in the service.  She got hit from 
behind and had a twisting type injury to 
her left knee.  She had some evaluation 
with some x-rays and therapy with this.

She continued to have problems with this, 
mainly with it giving away and buckling 
on her.  It did not lock or click.  Her 
x-ray did reveal what appeared to be a 
small chip off the medial femoral condyle 
that was old in nature and would be 
consistent with a previous injury.  She 
was tried on an exercise program and 
really didn't get that much better.  She 
continued to have pain and discomfort 
with this, so an MRI scan was obtained, 
which showed some intrameniscal tearing 
of the anterior horn of the lateral 
meniscus, but otherwise was unremarkable.

I discussed with [the veteran that] at 
this point mechanically there is nothing 
further we can do to help her with her 
knee.  However, I do feel that [her 
current condition] is causally related to 
her injury [that] she had while in the 
service.  I feel she does have some 
weakness and instability to her knee 
secondary to her previous injury.  ...

As shown above, the veteran injured her left knee during 
service, there is objective evidence of a currently 
manifested left knee disability, and there is a medical 
opinion in the file linking her current left knee condition 
to her inservice injury.  In view of this finding, the Board 
concludes that the veteran's current left knee disability was 
incurred in service.



ORDER

Service connection for residuals of a left knee injury is 
granted.


REMAND

Entitlement to service connection for bilateral fibrocystic 
breast disease:

The veteran contends that she is entitled to be service-
connected for bilateral fibrocystic breast disease because 
this condition was first diagnosed during service and is 
currently manifested.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development should be undertaken at this time.  In 
particular, the Board notes that the medical evidence in the 
file is still insufficient to ascertain whether there is 
indeed a currently manifested bilateral breast disability or 
disease that should be construed as causally related to 
service.

The service medical records confirm the veteran's contentions 
of having had assessments and provisional diagnoses of 
bilateral fibrocystic breast disease during service, in 
January and March 1987, and private medical records dated in 
February 1992 and February 1994 confirm that diagnosis, based 
on an ultrasound and a mammogram study that were conducted on 
those dates.

Insofar as it was not clear whether there was indeed a 
chronic breast disability or disease currently manifested, 
the Board remanded this matter in March 1998 to have the RO 
obtain medical evidence sufficient to "determine the nature, 
extent and etiology of any breast disease now present."  The 
RO was specifically instructed to ask the examiner to offer 
an opinion, based on both the current examination findings 
and a thorough review of all evidence in the file, as to 
whether the veteran's symptoms in service represented an 
underlying chronic gynecologic disease, and to comment on the 
significance, if any, of the service medical records, in 
terms of whether they supported, or failed to support, such a 
finding.  A complete rationale for the examiner's responses 
was to be provided.

The report of the VA gynecological examination that was 
conducted in October 1998, however, reported that the 
veteran's gynecological system and breasts were "normal" 
and "negative," respectively, and listed a diagnosis of a 
"normal exam," while remaining silent as to the specific 
questions that were posed by the Board.  The failure to 
comment on the medical reports on file which document 
findings of pertinent pathology, and without it being 
apparent that any tests were conducted that might have 
supported the somewhat perfunctory conclusions offered, 
suggests the possibility of the file not having been 
reviewed, as requested by the Board remand, and as would be 
necessary to developing a reasoned opinion which could be 
relied upon in arriving at a determination in this case.  
Insofar as the Board has determined that the medical evidence 
of record in this case is inadequate or incomplete, the Board 
"has the authority, indeed the responsibility, to [request] 
a new medical examination."  Marcoux v. Brown, 10 Vet. App. 
3, 6 (1996).

In view of the above, this matter is remanded to the RO for 
the additional development:

1.  The RO should schedule the veteran 
for another VA medical examination.  The 
examiner should be asked to review the 
evidence in the file, to include the 
veteran's service medical records, prior 
to the examination; request, and 
interpret, for the record, any necessary 
studies and or tests; examine the 
veteran; and thereafter submit a 
comprehensive, legible report of medical 
examination. 

In the medical examination report, the 
examiner should indicate, at the outset, 
whether he or she reviewed the file prior 
to the examination.  He or she should 
also be asked to state, on the basis of 
both the current examination findings and 
a thorough review of all evidence in the 
file, whether the veteran's symptoms in 
service represented an underlying chronic 
disease of the breasts that is currently 
manifested, and comment on the 
significance, if any, of the service 
medical records, in terms of whether they 
support, or fail to support, such a 
finding.

A complete rationale for the examiner's 
responses should be provided.

2.  Once the RO has made sure that the VA 
medical examination report fully complies 
with the instructions set forth in this 
remand, and that a copy of the report and 
any additional studies have been 
associated with the file, the RO should 
re-adjudicate the veteran's claim for 
service connection for bilateral 
fibrocystic breast disease.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and her 
representative a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran is reminded that she has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


